DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2021 has been entered.
Election/Restrictions
The restriction requirement between Inventions I and IV, as set forth in the Office action mailed on March 9, 2021, has been reconsidered in view of the claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 9, 2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 34 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 6 recites the limitation “at least one warp yarn and one weft yarn.” It is unclear as to whether Applicant intends the limitation to refer to the ‘warp and weft yarns’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘warp and weft yarns,’ separate and independent from the ‘warp and weft yarns’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “at least one of the warp yarns and at least one of the weft yarns.”
Claim 7 recites the limitation “the coil member is simultaneously threaded through the diaphragm …” This limitation seems to be reciting a step of ‘simultaneously threatening’ the coil member. However, the preamble of the claim is directed towards ‘an assembly for upholstering a seat having a seating frame.’ Therefore, it is unclear as to whether Applicant intends the limitation to positively require a step of ‘simultaneously threading’ the coil member, such that the claim is directed towards a ‘method for upholstering a seat having a seating frame,’ or whether Applicant intends the claim to be directed towards an ‘apparatus for upholstering a seat having a seating frame,’ such that the limitation recites functional language. For the purposes of this Office Action, Examiner will interpret the limitation as “the coil member being capable of being simultaneously threaded through the diaphragm …”
Each of claims 34 – 36 recite the claimed ‘assembly’ comprising a ‘seating frame’ and further recites limitations regarding the ‘seating frame.’ These limitations are indefinite because the claims are directed towards an “assembly for upholstering a seat having a seating frame,” which clearly distinguishes the claimed ‘assembly’ from the capable for use with the seating frame. Therefore, regarding the limitations of claims 34 – 36, it is unclear as to whether Applicant intends the claims to be directed towards a combination of the ‘assembly’ and the ‘seat having a seating frame,’ or whether Applicant intends the claims to be directed only towards the ‘assembly,’ such that the limitations regarding the ‘seating frame’ amount to functional language. For the purposes of this Office Action, Examiner will interpret the claims such that the claims are directed only towards the ‘assembly,’ and any limitations regarding the ‘seat’ or the ‘seating frame’ amount to functional language.
Claim 34 further recites the limitation “the first coil member.” There is insufficient antecedent basis for the limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 7, 32, and 34 - 37 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (British Patent Number GB 902,277 A, cited in IDS) in view of Heckethorn (U.S. Patent Number 3,420,278).
As to claim 1, Harvey teaches an assembly for upholstering a seat having a seating frame (page 1, lines 8 – 14) comprising: a diaphragm (figure 1, element 10 being the ‘diaphragm’; page 2, lines 6 – 9); and an attachment coil member configured 
Examiner notes that the ‘seating frame’ is not a positively required element of the claim. It is the position of the Examiner that the coil member of Harvey is capable of attaching the diaphragm to a seating frame. Examiner notes that the claims do not require the coil member actually be attached to a seating frame.
However, while Harvey teaches the diaphragm comprises interconnected wire coils (figure 1, element 10; page 2, lines 6 – 9), Harvey does not teach the diaphragm comprising a fabric. Heckethorn teaches an assembly for upholstering a seat having a seating frame (column 1, lines 28 – 35), comprising: a diaphragm comprising interconnected wire coils (figure 4, elements 28 and 28’ being the ‘diaphragm,’ see below; column 4, lines 47 - 57); and an attachment coil member configured to attach the diaphragm to the seating frame (figure 4, bottom element 28 being the ‘attachment coil member,’ see below; column 4, lines 47 - 57), said coil member having a longitudinal length configured to extend in a plate of the diaphragm while the diaphragm is attached to the seating frame by the coil member (figure 4, elements 28 and 28’, see below).

    PNG
    media_image1.png
    740
    1302
    media_image1.png
    Greyscale

Heckethorn further teaches that the diaphragm further comprises a fabric having interwoven warp and weft yarns (figure 1, elements 16a and 16b being the ‘fabric’; column 4, lines 14 – 22). It would have been obvious to one skilled in the art to provide the diaphragm of Harvey with the fabric, which comprises interwoven warp and weft yarns, of Heckethorn, because one skilled in the art would have recognized that inclusion of a fabric having interwoven warp and weft yarns with the diaphragm of Harvey, as taught by Heckethorn, would provide a cushion with a more comfortable sitting experience, as desired by Harvey (page 1, lines 8 – 14).
As to claim 2, the limitations of claim 2 further define the ‘seating frame.’ Examiner notes that the claim is directed towards ‘an assembly capable of 
As to claim 4, Harvey further teaches an adapter strip adapted to be connected to the coil member for aiding in installation of the diaphragm to the seating frame (figure 1, element 13 being the ‘adapter strip’; page 2, lines 25 – 35).
As to claim 5, Harvey further teaches an adapter strip adapted to be connected to the coil member for aiding the installation of the diaphragm to the seating frame (figure 4, element 22 being the ‘adapter strip’; page 2, lines 25 – 35), wherein the adapter strip includes a first edge provided with a plurality of loops projecting therefrom (figure 4, element 22 being the ‘adapter strip,’ inside edge of element 22 being the ‘first edge,’ element 20 being the ‘loops’), the coil member being threaded through the plurality of loops, such that the adapter strip is connected to the coil member (figure 4, elements 25 and 20).
As to claim 6, it is the position of the Examiner that each coil of the coil member of Harvey (figure 1, element 10) can be threaded to overlap with at least one of the warp yarns and at least one of the weft yarns of Heckethorn (figure 4, element 16a and 16b) to connect the diaphragm to the coil member.
As to claim 7, it is the position of the Examiner that it is possible to simultaneously thread the coil member through the diaphragm and the openings of the adapter strip (figure 4, elements 25, 21, and 20).
As to claim 32, Harvey teaches that the coil member is attached to an outer portion of the diaphragm that is folded back on itself (figure 1, element 17 and upper and lower edges of element 10).
As to claim 34, Harvey teaches that the diaphragm is attached to a first coil member of the attachment coil member (figure 1, elements 10 and 17). 
Regarding the limitations of the ‘seating frame’ and the ‘first channel of the seating frame,’ as explained in the 112(b) rejection above, Examiner is interpreting these limitations as functional language. It is the position of the Examiner that the assembly of Harvey in view of Heckethorn is capable for use with the seating frame and first channel, as recited in claim 34.
As to claim 35, Harvey teaches an embodiment in which the assembly comprises a second attachment member including a second coil member (figures 2 and 4, element 20 being the ‘second attachment member’; page 2, lines 71 – 89), wherein the diaphragm is attached to the second coil member (figure 4, elements 10 and 20). 
Regarding the limitations of the ‘seating frame’ and the ‘second channel of the seating frame,’ as explained in the 112(b) rejection above, Examiner is interpreting these limitations as functional language. It is the position of the Examiner that the assembly of Harvey in view of Heckethorn is capable for use with the seating frame and first channel, as recited in claim 34.
As to claim 36, as explained in the 112(b) rejection above, Examiner is interpreting the limitations regarding the ‘seating frame,’ the ‘first channel of the seating frame,’ and the ‘second channel of the seating frame’ as functional language. It is the position of the Examiner that the assembly of Harvey in view of Heckethorn is capable for use with the seating frame, first channel, and second channel as recited in claim 36.
As to claim 37, as explained in the 112(b) rejection above, Examiner is interpreting the limitations regarding the ‘seating frame’ as functional language. It is the position of the Examiner that the assembly of Harvey in view of Heckethorn is capable for use with the seating frame as recited in claim 37.
Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed June 7, 2021 have been fully considered but they are not persuasive.
Applicant argues, on page 8, that the prior art does not teach a ‘diaphragm comprising a fabric having interwoven warp and weft yarns.’ Examiner disagrees. Heckethorn teaches an assembly for upholstering a seat having a seating frame (column 1, lines 28 – 35), comprising: a diaphragm comprising interconnected wire coils (figure 4, elements 28 and 28’ being the ‘diaphragm,’ see below; column 4, lines 47 - 57); and an attachment coil member configured to attach the diaphragm to the seating frame (figure 4, bottom element 28 being the ‘attachment coil member,’ see below; column 4, lines 47 - 57).

    PNG
    media_image1.png
    740
    1302
    media_image1.png
    Greyscale

Heckethorn further teaches that the diaphragm further comprises a fabric having interwoven warp and weft yarns (figure 1, elements 16a and 16b being the ‘fabric’; column 4, lines 14 – 22). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726